Citation Nr: 1414886	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis, to include in the back and knees. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The case was remanded by the Board in April 2012 for further development.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for hepatitis was raised by the Veteran's representative in a March 2012 brief and referred to the RO for adjudication in the April 2012 Board remand; however, the record before the Board does not show that it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hypertension was not present until more than one year following the Veteran's discharge from service; it is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.

2.  Arthritis was not present until more than one year following the Veteran's discharge from service; it is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for arthritis, including in the knees and back, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the disability rating and effective date elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was provided all required notice in letters sent in September 2006 and April 2012.  Although the April 2012 letter was provided after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service treatment records and all available post-service treatment records identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.

The record also reflects that the Veteran was provided a VA examination in May 2012 to determine whether his hypertension was caused or aggravated by his PTSD.  The report of the examination shows that the examiner reviewed the Veteran's pertinent history, provided the required opinions, and properly supported the opinions.

The Board acknowledges that the Veteran was not provided a VA examination to determine whether his hypertension is related to his active service or to determine the etiology of his back disability.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As explained below, there is no medical evidence suggesting the presence of either disability until more than one year following the Veteran's discharge from service, suggesting that either disability is related to the Veteran's active service, or suggesting that his arthritis is related to service-connected disability.  Moreover, neither the Veteran nor his representative has actually alleged that either disability was present in service or until more than one year after.  In his claim, the Veteran stated that his hypertension began in 2000 and his arthritis began in 2003.  Moreover, neither the Veteran nor his representative has identified any specific, disease, injury or event in service responsible for the claimed disabilities.  The Veteran has instead generally alleged that the disabilities are directly related to his military service, are due to his combat service, or were caused by his active service or service-connected disability.  While the Veteran, as a lay person, is competent to describe his symptoms and to indicate when they began, he is not competent to provide an opinion concerning the etiology of his arthritis or hypertension.  

Thus, the requirements for providing an additional VA examination or obtaining additional VA medical opinions have not been met in this case.

Finally, the Board notes that there has been substantial compliance with the directives in the Board's prior remand.


Accordingly, the Board will address the merits of the claims.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war and manifests arthritis or hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Hypertension

Service treatment records are negative for evidence of hypertension.  According to the report of the August 1969 medical examination for separation, the Veteran's heart and vascular system were found to be normal on clinical evaluation.  Additionally, the Veteran's blood pressure was measured at 120 /72.  On the corresponding report of medical history, the Veteran noted no history of high or low blood pressure.  There is no medical evidence suggesting the presence of hypertension until years following the Veteran's discharge from service, and the Veteran acknowledged in his August 2006 claim that this disability began around 2000.  Therefore, the Board finds that the Veteran's hypertension was not present until more than one year following his discharge from service.

With respect to the contention that the hypertension is related to his service-connected PTSD, the Veteran was afforded a VA examination in May 2012.  The examiner reviewed the Veteran's claims file and noted that he was diagnosed with hypertension and started on hypertension medication in 2002.  The examiner performed a physical examination.  He determined that the Veteran's hypertension is less likely than not secondary to PTSD and less likely than not permanently aggravated beyond the natural progression by his PTSD.  The examiner noted that the pathogenesis of essential hypertension is reported to be multifactorial with several factors influencing blood pressure control.  PTSD may cause acute, transient changes in some of the factors influencing blood pressure, most notably one's neural stimulation and humoral mediators.  These changes are typically transient and not continuous or permanent.  Emotional states may influence a solitary blood pressure reading and cause transient increases or decreases in blood pressure.  These changes are not indicative of essential hypertension or indicative of a permanent aggravation of the underlying essential hypertension.  The medical literature does not establish that PTSD is a direct cause of chronic, essential hypertension.  It also does not establish that PTSD is a permanent aggravator beyond the natural progression of essential hypertension.  The examiner also noted that the Veteran was 54 years old when diagnosed with hypertension.  He found that it is not a particularly young age to be diagnosed with hypertension and therefore the PTSD did not cause an early onset of his hypertension.  He also noted that the Veteran's PTSD did not cause any hyperadrenergic symptoms such as rapid heart rate, shaking, nervousness, or anxiety during the examination.  The examiner found that the Veteran was not in a constant hyperadrenergic state from his PTSD.  

The Board has found the foregoing opinions to be persuasive because they were rendered following a review of the Veteran's pertinent history and are properly supported.  There are no contrary medical opinions of record.  While the Veteran might sincerely believe that his hypertension is related to his active service or his PTSD, his lay opinions concerning these matters requiring medical expertise are of no probative value.  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Service Connection for Arthritis

The Veteran's service treatment records are negative for evidence of arthritis.  According to the report of the Veteran's August 1969 medical examination for separation, his spine, extremities, and other musculoskeletal system were found to be normal on clinical evaluation.  On the corresponding report of medical history, the Veteran denied any history of trick or locked knees, back trouble of any kind, or bone, joint, or other deformity.

There is no medical evidence suggesting the presence of arthritis until years following the Veteran's discharge from service.  In addition, in his August 2006 claim, the Veteran asserted that his arthritis began in 2003 and his back disability began in 2006.  In his December 2008 VA Form 9, the Veteran asserted that the arthritis is chronic in nature and, based on his wartime and combat service, he believes is aggravated by his military experience.  

In this case, there is no medical evidence supporting the proposition that arthritis was present until more than one year following the Veteran's discharge from service, that it is etiologically related to service, or that it was caused or permanently worsened by service-connected disability.  In essence, the evidence supportive of the alleged nexus between arthritis and the Veteran's active service or his service-connected PTSD is limited to the Veteran's own statements.  This is not competent evidence of the alleged nexus because the Veteran, as a lay person, does not possess the expertise to provide an opinion concerning the etiology of his arthritis.

Accordingly, this claim must also be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Entitlement to service connection for arthritis, to include in the back and knees, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


